                                                                                                 Case 2:16-cv-02542-RFB-DJA Document 168 Filed 08/13/21 Page 1 of 3



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    KIM GILBERT EBRON
                                                                                                  7625 Dean Martin Drive, Suite 110
                                                                                             5    Las Vegas, Nevada 89139
                                                                                                  Telephone: (702) 485-3300
                                                                                             6    Facsimile: (702) 485-3301
                                                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                                                             7
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                             8
                                                                                                                                      DISTRICT OF NEVADA
                                                                                             9
                                                                                                 NATIONSTAR MORTGAGE, LLC,                        Case No.: 2:16-cv-02542-RFB-DJA
                                                                                            10
                                                                                                                       Plaintiff,
                                                                                            11
                                                                                                 vs.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                                                                 MOTION TO REMOVE ATTORNEY
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13   SAFARI HOMEOWNERS’ ASSOCIATION;                 FROM ELECTRONIC SERVICE LIST
                                                                                                 NEVADA ASSOCIATION SERVICES, INC.;
                                                                                            14   and SFR INVESTMENTS POOL 1, LLC,
                                                                                            15                          Defendants.
                                                                                            16   AND RELATED CLAIMS.
                                                                                            17

                                                                                            18    TO: ALL PARTIES AND THEIR COUNSEL OF RECORD:

                                                                                            19           PLEASE TAKE NOTICE that Karen L. Hanks, Esq. and Jason G. Martinez, Esq. are

                                                                                            20    no longer associated with the law firm of KIM GILBERT EBRON. KIM GILBERT EBRON
                                                                                            21
                                                                                                  requests that Ms. Hanks and Mr. Martinez be removed from the service list.
                                                                                            22
                                                                                                  …
                                                                                            23
                                                                                                  …
                                                                                            24
                                                                                                  …
                                                                                            25

                                                                                            26    …

                                                                                            27    …
                                                                                            28    …

                                                                                                                                               -1-
                                                                                                 Case 2:16-cv-02542-RFB-DJA Document 168 Filed 08/13/21 Page 2 of 3


                                                                                                        KIM GILBERT EBRON continues to serve as counsel for SFR Investments Pool 1, LLC.
                                                                                             1

                                                                                             2   All pleadings, papers, correspondence, documents and future notices in this action should

                                                                                             3   continue to be directed to Diana S. Ebron, Esq. and Jacqueline A. Gilbert, Esq.

                                                                                             4          Dated this 12th day of August, 2021.
                                                                                             5                                                       KIM GILBERT EBRON
                                                                                             6                                                       /s/Diana S. Ebron
                                                                                                                                                     DIANA S. EBRON, ESQ.
                                                                                             7                                                       Nevada Bar No. 10580
                                                                                                                                                     7625 Dean Martin Drive, Suite 110
                                                                                             8                                                       Las Vegas, Nevada 89139
                                                                                                                                                     Attorneys for SFR Investment Pool 1, LLC
                                                                                             9

                                                                                            10

                                                                                            11
                                                                                                                                                     ORDER
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                     It is ordered.
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13                                                       IT IS SO ORDERED.
                                                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                            14                                                       DATED: August 13, 2021
                                                                                                                                                     DATE: ________________________
                                                                                            15

                                                                                            16                                                       ________________________________
                                                                                                                                                     Daniel J. Albregts
                                                                                            17                                                       United States Magistrate Judge

                                                                                            18

                                                                                            19
                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                               -2-
                                                                                                 Case 2:16-cv-02542-RFB-DJA Document 168 Filed 08/13/21 Page 3 of 3


                                                                                                                                CERTIFICATE OF SERVICE
                                                                                             1

                                                                                             2   I HEREBY CERTIFY that on this 12th day of August 2021, pursuant to FRCP 5, I served via the

                                                                                             3   CM-ECF electronic filing system the foregoing MOTION TO REMOVE ATTORNEY

                                                                                             4   FROM ELECTRONIC SERVICE LIST to the following parties:
                                                                                             5   Sean L. Anderson                              Ryan Warren Reed
                                                                                             6   Leach Kern Gruchow Anderson Song              Leach Kern Gruchow Anderson Song
                                                                                                 2525 Box Canyon Drive                         2525 Box Canyon Drive
                                                                                             7   Las Vegas, NV 89128                           Las Vegas, NV 89128
                                                                                                 (702) 538-9074                                702-538-9074
                                                                                             8   (702) 538-9113 (fax)                          702-538-9113 (fax)
                                                                                                 sanderson@lkglawfirm.com                      rreed@leachjohnson.com
                                                                                             9

                                                                                            10   Ryan D Hastings                               Ariel E. Stern
                                                                                                 Leach Kern Gruchow Anderson Song              Akerman LLP
                                                                                            11   2525 Box Canyon Drive                         1635 VillageCenter Circle
                                                                                                 Las Vegas, NV 89128                           Suite 200
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 702-538-9074                                  Las Vegas, NV 89134
KIM GILBERT EBRON




                                                                                                 702-538-9113 (fax)                            702-634-5000
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13
                                                                                                 rhastings@leachjohnson.com                    702-380-8572 (fax)
                                                                                            14                                                 ariel.stern@akerman.com
                                                                                                 Melanie D Morgan
                                                                                            15   Akerman LLP                                   Lilith Xara
                                                                                                 1635 Village Center Cir., Suite 200           Akerman, LLP
                                                                                            16   Las Vegas, NV 89134                           1635 Village Center Circle, Suite 200
                                                                                                 (702)634-5005                                 Las Vegas, NV 89134
                                                                                            17
                                                                                                 (702) 380-8572 (fax)                          702-634-5000
                                                                                            18   melanie.morgan@akerman.com                    702-380-8572 (fax)
                                                                                                                                               lilith.xara@akerman.com
                                                                                            19
                                                                                            20
                                                                                                                                                  /s/ Tiana Erb
                                                                                            21                                                    An employee of KIM GILBERT EBRON
                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                            -3-
